 PAINTERSLOCAL UNION NO. 456PaintersLocalUnion No.456 and H.E.Collins Contract-ing Company, Inc. Case 26-CC-164May 11, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSUpon charges duly filed by H. E. Collins ContractingCompany, Inc., herein called Collins, as the ChargingParty, the General Counsel of the National Labor Rela-tionsBoard by the Regional Director for Region 26issued a complaint dated May 8, 1969, against PaintersLocal Union No. 456, herein called the Respondent,alleging that the Respondent had engaged in and wasengaging in unfair labor practices within the meaningof Section 8(b)(4)(i) and (ii)(B) and Section 2(6) and(7) of the National Labor Relations Act, as amended.Copies of the charge and a complaint and notice ofhearing before a Trial Examiner were duly served uponthe Respondent and the Charging Party. On May 19,1969, the Respondent filed its answer admitting certainallegations of the complaint, but denying the commissionof any unfair labor practices.On September 8, 1969, the Respondent, the ChargingParty, and the General Counsel entered into a stipulationof facts, and on September 9, 1969, filed a joint motionto transfer this proceeding directly to the Board forissuance of a Decision and Order after the filing ofbriefs and without further hearing. The stipulation andjointmotion state in substance that the parties waivetheir rights to a hearing before a Trial Examiner andto the issuance of a Trial Examiner's Decision, andthat the charge, first amended charge, complaint, answer,and stipulation of facts should constitute the entirerecord in this case. On September 11, 1969, the Boardgranted the motion, approved the stipulation, orderedtransferral of the proceeding to the Board, and grantedpermission to the parties to file briefs. Briefs werefiled by the Respondent, Charging Party, and GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.Upon the basis of the aforesaid stipulation, the briefsof the parties, and the entire record in this case, theBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSH. E. Collins Contracting Company, Inc. is a Tennes-see Corporationengaged ingeneral construction workin the building and construction industry, with its princi-ple office and place of business in Chattanooga, Tennes-see. In the operation of its business, Collins duringthe past 12 months performed services outside the State377of Tennessee valued in excess of $50,000. At all timesmaterial herein, Collins has been engagedas generalcontractor in the construction of -both the Sherrill Manorand Bradyville Heights apartment complexes in Mur-freesboro, Tennessee. During the past 12 months, Col-lins, in the course and conduct-,of its business operations,purchased and received directly frompointsoutsidethe State of Tennessee goods and materials valued inexcess of $50,000.HaroldW. Moore, and Sons, Inc., herein calledMoore, is engaged in the business of painting contractingin the building and construction industry, and at alltimes material has had a contract with Collins pursuantto which it has been engaged in the painting of apartmentsat the Bradyville Pike jobsite.The parties concede, and we find, that Collins isengaged in commerce and that Mooreisengaged inan industry affecting commerce, within themeaningof Section 8(b)(4) and Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties concede and we find that the Respondent,Painters Local Union No. 456,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The FactsSince about November 1, 1968, Collins has beenthe general contractor for the construction of two apart-ment complexes known as Sherrill Manor and BradyvilleHeights in Murfreesboro, Tennessee. Moore is a paintingcontractor, and Collins has subcontracted to it the workof painting the latter of the two apartment complexes.The two complexes are located on the same plotof land. A temporary access road connects them, andthere are separate outside entrances. The entrance gateto Sherrill Manor, known as the North Gate, is locatedat the junction of Mars Street and Eagle Street. Theentrance to Bradyville Heights is known as the SouthGate, located at the juncture of Bradyville Pike andManor Drive. These two gates are the only points ofentry to the property. Moore's contract is for workon the Bradyville Pike jobsite.Collins established reserved gates at the North andSouth gates when it began construction of the apartmentcomplexes, and the reservations have been observedatalltimes.Since on or about November 1, 1968,Collins has conspicuously posted, maintained, and desig-nated a reserved gate entrance located on the northside of th Bradyville Pike jobsite for the exclusiveuse of its employees and suppliers, as well as for theuse of the employees and suppliers of other unionemployers with whom Respondent had not labor dispute.Since on or about November 1, 1968, Collins has conspic-uously posted, maintained, and designated a reservedgate entrance located on the south side of the BradyvillePike jobsite for the exclusive use of Moore's employees182 NLRB No. 54 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDand suppliers, as well as for the use of the employeesand suppliers of other nonunion employers.As new subcontractors have begun work for Collinsat the Murfreesboro jobsite they have been instructedby Construction Superintendent Roy Earnhart thatemployees of union subcontractors are to use the Northgate and employees of nonunion subcontractors are touse the Southgate.Article 10, "Working Conditions,"of the American Institute of Architects' standard formsubcontract, which form has been used between Collinsand all subcontractors on its Murfreesboro jobsite, con-tains, in the case of union subcontractors, the followinginserted language:This subcontractor, any of his subcontractors,or their material suppliers or freight carriers shalluse the Mars Street (North gate) entrance only.None of the above named parties shall use theBradyville Pike entrance.In the case of nonunion subcontractors employed byCollins at itsMurfreesboro jobsite, article 10 of thestandard form subcontract contains the following insert-edlanguage:This subcontractor, any of his subcontractors,or their material suppliers or freight carriers shalluse the Bradyville Pike entrance only. None ofthe above named parties shall use the Mars Streetentrance.At all timesmaterial,Respondent has been engagedin a primary labor dispute with Moore, and it doesnot appear that it has a dispute with any other employershere involved. Thus, on December 13, 1968, Respondentwas certified as the collective-bargainingrepresentativefor the employees of Moore, following an election onMay 20, 1968.' Contractnegotiationsbegan on or aboutApril 1, 1969. During the thirdbargaining session, onFriday, April 18, 1969, the parties were unable to reachagreement regardingwages. At that time, Respondent'sagent,C. L. Gregory, announced there would be picketsat the jobsite on Mondaymorning.As announced, at 8 a.m. on Monday, April 21, 1969,two pickets, each carrying signs, appeared at the Northgate, and remained until 3:30 p.m. quitting time. Thesigns read as follows:EMPLOYEES OFH. W.'MOOREONSTRIKEL.U. 456At 8:30 a.m. the same day, pickets bearing similarsigns appeared at the South gate. They left at 3:30p.m.'Case 26-RC-2990On April 22 pickets arrived at both gates about 6:30a.m., and left at 3:30 p.m. One picket at the Northgatecarried a sign with the same message as that setout above.At 6:30 a.m. on April 23, one picket with a signappeared at the Northgate,and six pickets appearedat the Southgate.All picketing ceased about 10 a.m.that day, and picketing resumed at the South gate onlyon April 25, 1969.As a result of the picketing of the North gate describedabove, employees of Chattanooga Acoustical Tile Com-pany, a union subcontractor, refused to perform anywork on the Bradyville Pike jobsite on April 21, 1969,and did not return to work until after picketing atthe North gate had ceased. The employees of all otherunion subcontractors, and of Collins, refused to performany work on the Bradyville Pike jobsite between April22, 1969, and the cessation of picketing at the Northgate.B.DiscussionFrom the stipulated record it is clear, and we havefound, that at all times material Collins had two clearlyestablished and properlymaintainedreserved gates. TheNorth gate was reserved for Collins' employees andemployees of other union employer with whom theRespondent has no dispute. The South gate was forMoore's employees and suppliers, and employees andsuppliers of other nonunion subcontractors.The Respondent caused the North gate, reserved forneutrals, to be picketed on April 21, 22, and 23 resultingin a work stoppage by employees of Chattanooga Acous-ticalTile Company, a union subcontractor, from April21 until the cessation of picketing. The employees ofallother union subcontractors, and of Collins, also re-fused to perform any work at the jobsite between April22, 1969, and the cessation of picketing at the Northgate.Thus the Respondent's picketing of the gate reservedfor neutrals in furtherance of its primary dispute withMoore was clearly aimed at, and succeededin, inducinga work stoppage by employees of subcontractors andother with whom the Respondent had no dispute. Theplain object was to force Collins to cease doing businesswithMoore and to force Chattanooga Acoustical TileCompany and others to cease doing business with Col-lins.Our dissenting colleague finds a failure of proof inthe lack of record evidence showing thelanguage usedon thesignsposted at the separategates.He statesthat "if the sign at the North Gate used the language`other union employers' without enumeratingthe unionemployers by name, it would seem to me that Respondentwould be perfectly justified inextendingitspicketingto this location." But the words of the stipulation estab-lish that thepostingat the North Gate limited its useto Collins, its employees and suppliers, and "the employ-ees and suppliers of other union employerswithwhomRespondent had no labor dispute."(Emphasis supplied.)Thus, the fact that Moore was a "Union employer" PAINTERSLOCAL UNION NO. 456does not suggest ambiguity in the posting of the NorthGate, for the parties have concluded that the postingdid not permit its use by employers with whom Respond-ent had a labor dispute, and Moore was the very (andonly) employer in that category. The stipulation alsostates that the South Gate was reserved for the useofMoore(and its suppliers and others), further demon-stratingthat the parties, at least, did not think theNorth Gate posting could have included Moore as apossible user of that gate. The stipulation, in our view,isclear.The parties have agreed to it. There is thusno reason to speculate or assume that the languageon thesignswas any less clear, or that it did notconform to what the parties have unequivocally conclud-ed about the postings.Our colleague also finds the stipulation deficient in"its failure to conclusively establish that, at all relevanttimes, each contractor entered the jobsite only throughthe gate assigned for his use." The parties agreed that"the reserved gates have been observed at all timessince their erection." We perceive no ambiguity in thisflat statement. The Respondent's answer may have beento the contrary,' but this does not create an "ambiguity."Rather the stipulated facts and conclusions remove anyquestion that had earlier existed by virtue of theRespondent's averment in its answer. In sum, the partiesthemselves have agreed that the two gates were properlyposted.They have also agreed that the use of thereserved gates at all times conformed to their posting.We see no basis for overturning either of their, conclu-sionsmerely because we are not supplied with theunderlying facts from which they arose.We conclude that the Respondent violated Section8(b)(4)(i) and (ii)(B) of the Act by inducing employeesof Collins, Chattanooga Acoustical Tile Company, andother neutral employers at the Bradyville Pike jobsiteto engage in work stoppages, and by restraining andcoercing said employers, for an object of forcing orrequiringthem to cease doing business with each otherand to force Collins to cease doing business with Moore.3IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE379V. THEREMEDY 1Having found that the Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirmativeaction that we find necessary to effectuate the purposesof the Act.,Upon the basis of the foregoing findings of fact,and upon the entire record in this case, we make thefollowing:CONCLUSIONS OF LAW1.H.E.CollinsContractingCompany, Inc., isengaged in commerce within the meaning of Section2(6) and (7) of the Act.12.HaroldW. Moore and Sons, Inc., ChattanoogaAcoustical Tile Company, and other employers at thesubject jobsite described hereinabove are personsengaged in an industry affecting commerce within themeaning of Section 8(b)(4)(B) and Section 2(6) and (7)of the Act.3.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.4.By inducing individuals employed by H. E. CollinsContracting Company, Inc., Chattanooga Acoustical TileCompany, Inc., and other employers described above,to engage in a strike or refusal in the course of theiremployment to perform services, with an object offorcing said employers to cease doing business with'each other and to force Collins to cease doing businesswith Harold W. Moore and Sons, Inc., the Respondenthas engaged in unfair labor practices affecting commercewithin the meaning of Section 8(b)(4)(i)(B) and Section2(6) and (7) of the Act.5.By threatening, coercing, and restraining H. E.Collins Contracting Company, Inc., Chattanooga Acous-tical Tile Company, Inc., and other employers describedabove, with an object of forcing said persons to ceasedoing business with each other and to force Collinsto cease doing business with Harold W. Moore andSons, Inc., the Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(4)(ii)(B)and Section 2(6) and (7) of the Act.ORDERThe activities of the Respondent set forth above,occurring in connection with the operations of Collins,ChattanoogaAcousticalTileCompany, and otheremployers at the subject jobsite as set forth in sectionI,above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.2Actually, the averment in the answer does not even conflict withthe stipulation relating to the use of the two gates-it pertains ratherto the nature of the postings and instructions.3NashvilleBuilding &ConstructionTradesCouncil(H E CollinsContracting Co ), 172 NLRB No 105Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Painters LocalUnion No. 456, its officers, agents, and representatives,shall:1.Cease and desist from:(a) Inducing individuals employed by H. E. CollinsContracting Company, Inc., Chattanooga Acoustical TileCompany, inc., and other employers at the subject job-sitewith whom it has no labor dispute, to engage ina strike or refusal in the course of their employmentto perform services, where an object thereof is to forceor require said employers to cease doing business witheach other and to force Collins to cease doing business 380DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Harold W. More and Sons, Inc., under circum-stances prohibited by. Section 8(b) (4) (i)(B) of the Act.(b)Threatening, restraining, or coercing H. E. CollinsContracting Company, Inc., Chattanooga Acoustical TileCompany, Inc., and other employers at the subjectjobsitewith whom it has no labor dispute, where anobject thereof is to force or require said persons tocease doing business with each other and to force Collinsto cease doing business with Harold W. Moore andSons, Inc., under circumstances prohibited by Section8(b)(4)(ii)(B) of the Act.,2.Take the following. affirmative action designed toeffectuate the policies of the Act:(a)Post at its business offices and meeting halls inNashville,Tennessee, copies of the attached noticemarked "Appendix."4 Copies of said notice; on formsprovided by the Regional Director for Region 26, afterbeing duly signed by the Painters Local Union No.456, shall be posted by the Union immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingallplaces where notices to members are customarilyposted. Reasonable steps shall be taken by the Unionto insure that said notices are not altered, defaced,or covered by any other material.(b) Sign and mail to the Regional Director for Region26 sufficient copies of said notice, on forms providedby him, for posting by H. E. Collins Contracting Compa-ny, Inc., Chattanooga Acoustical Tile Company, Inc.,and other employers at the subject jobsite with whomthe Respondent has no labor dispute, if willing.(c)Notify the said Regional director, in writing, within10 days from the date of this Order, what steps havebeen taken to comply herewith.MEMBER FANNING, dissenting:One does not lightly infer the existence of an illegalsecondary object. Rather such a finding must be predicat-ed upon affirmative evidence establishing that the con-duct in question could not have been in furtheranceof a lawful primary objective. In my opinion, sucha conclusion is not warranted on the basis of the evidencecontained in the stipulated record before us.The evidence does establish that Respondent has aprimary dispute with Moore, on of the subcontractorsat the Bradyville Pike jobsite, and that Collins, thegeneral contractor, established separate reserved gatesat the jobsite. The South Gate was reserved for theexclusive use of Moore's employees and suppliers andother nonunion employers. The North Gate was reservedfor the exclusive use of Collins' employees and suppliersand other union contractors. Admittedly, Respondenthas engaged in picketing at both gates, and based uponRespondent's failure to limit its picketing to the SouthGate, my colleagues have concluded that a secondaryobjective has been established."In the eventthisOrder is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the noticereading"Postedby Order of the National LaborRelations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "While reserved gate picketing may in some instancesevidence a secondary purpose, this is not always thecase.Hence the picketing must be examined in lightof the surrounding circumstances.5 When such a standardisapplied to the record before us, the failure of proofbecomes apparent. Although the record establishes thatthe North Gate was posted and maintainedat all timesfor the exclusive use of Collins' employees and suppliersand the employees and suppliers of other union employ-ers, the record does not describe the language usedon the posted signs. This is a matter of no small momentbecause Respondent is the certified bargaining represent-ative of Moore's employees and quite properly, it couldconsider Moore to be a union contractor. Thus, if thesign at the North Gate used the language "other unionemployers" without enumerating the union employersby name, it would' seem to me that Respondent wouldbe perfectly justified in extending its picketing to thislocation.Another deficiency of the stipulation is its failureto conclusively establish that, at all relevant times, eachcontractor entered the jobsite only through the gateassigned for his use. The stipulation of facts merelystates that the reserved gates have been observed atall times since their erection. However, the stipulationis silent as to whether or not there were effective gatereservations or any compulsory restriction of the differ-ent gates for use by proper groups of contractors andemployees. Respondent's answer to the complaint aversupon information and belief that there were no suchlimitations in the use of these gates. In view of thisobvious ambiguity in the sitpulation, I am unable andunwilling to conclude that there was no mixed useof the separate gates.On the basis of the foregoing, I would find thatthe General Counsel has failed to sustain the burdenof establishing that Respondent's picketing was for anobject proscribed by Section 8(b)(4)(B) of the Act. Alsoin view of the fact the parties have voluntarily agreedthat the issues here are to be resolved on the stipulatedrecord which the Board has accepted, I believe onlyappropriate action in these circumstances would be todismiss the complaint in its entirety.'CfInternational Brotherhood of ElectricalWorkers,Local 441,AFL-CIO (O'Brien Electric),158 NLRB 549APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentNotice to our members and to all employees ofH. E Collins Contracting Company, Inc., Chatta-nooga Acoustical Tile Company, Inc., and ofother employers at the Bradyville Pike jobsitewith whom we have no labor dispute.Pursuant to a Decision and Order of the NationalLabor Relations Borad, and in order to effectuate the PAINTERSLOCAL UNION NO 456381policies of the National Labor Relations Act, as amend-ed we hereby give notice thatWE WILL NOT in any manner prohibited by Sec-tion 8(b)(4)(B) of the Act, engage in, or induce,or encourage employees of H E Collins Contract-ing Company, Inc , Chattanooga Acoustical TileCompany, Inc , or other employers at the BradyvillePike jobsite with whom we have no dispute, toengage in a strike, or threaten, coerce, or restrainthe above employers by striking or picketing, wherein either case an object thereof is to force orrequire said persons to cease doing business witheach other or to force Collins to cease doing busi-ness with Harold W Moore and Sons, IncDatedByThis is an officialby anyonePAINTERS LOCAL UNIONNo 456(Labor Organization)(Representative)(Title)noticeand must notbe. defacedThis notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialAny questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, 746 Federal Office Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161